DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,084,504. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely an obvious variation of the patented claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-31 and 33-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. in view of Harvey.
	There is disclosed in Williams a cooking system for heating the contents of a cooking vessel 40 which has a cooking surface, the cooking system comprising: a support 11 adapted to support the cooking vessel, the support and vessel cooking surface forming a heating surface of the cooking system; a coil 31, 32 for creating an oscillating magnetic field that interacts with and generates an amount of heat in the cooking vessel; wherein the heating surface is mounted to a top portion of a cabinet 12 that supports the 
	Harvey discloses, in a cooking system, the use of a vibrator 12 coupled to a heating surface 17 (col. 6, ln. 28-30) for vibrating the surface; and a gasket (elastomeric isolation block, col. 6, ln. 30-33) positioned between the heating and support surface and a support housing  for the surface, to eliminate transmission of vibration beyond the heating surface.
	It would have been obvious to one skilled in the art to provide the cooking system of Williams with the vibrator taught in Harvey, in order to improve the distribution of heat to a food product on the heating surface.
	Additionally, it would have been obvious to one skilled in the art to provide the cooking system of Williams with the gasket taught in Harvey, in order to reduce (inhibit) vibrations of the coil. Thus, prolonging the life span of the coil by reducing any damage due to continued vibration thereof.
	It should be noted that use of the Harvey gasket arrangement, with the cooking system of Williams would suggest separation of the heating surface (support 11 and vessel 40) from the provided vibrator, and would inhibit vibration of the coil, since the coil is spaced below and from the heating surface.

In regards to claim 37, and the use of a solid state electrical vibrator, applicant recites in the specification (para. 0044, ln. 8-10) that any device (mechanical, electrical, solid state, sonic-type, etc.) is suitable for transmitting vibrations to the cook top.
 Thus, it would have been obvious to one skilled in the art to use the vibrator of Harvey since the examiner takes Official Notice of the equivalence of the Harvey vibrator and a solid state vibrator for their use in the vibration art and the selection of any of these known equivalents to vibrate the cooking surface would be within the level of ordinary skill in the art. 

Claims 17 and 22-31 and 33-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. in view of Harvey.
	There is disclosed in Liu a cooking system for heating the contents of a cooking vessel (not shown), the cooking system comprising: a surface 10 adapted to support the cooking vessel; a coil 11 for creating an oscillating magnetic field that interacts with and generates an amount of heat in the cooking vessel; and a pad (coil range) 101 on the surface and underneath 
Harvey discloses, in a cooking system, the use of a vibrator 12 coupled to a heating and support surface 17 (col. 6, ln. 28-30) for vibrating the surface; and a gasket (elastomeric isolation block, col. 6, ln. 30-33) positioned between the heating and support surface and a support housing  for the surface.
	It would have been obvious to one skilled in the art to provide the cooking system of Liu with the vibrator taught in Harvey, in order to improve the distribution of heat to a food product on the heating surface.
It should be noted that the separation of the cooking surface from the coils in Williams would allow for vibration of the cooking surface while inhibiting vibration in the coils.
	In regards to claims 22 and 24, it would have been obvious to one skilled in the art to provide the cooking system of Liu with the gasket arrangement taught in Harvey, in order to further reduce vibrations in the surface support housing.
Response to Arguments
Applicant's arguments filed 07 April 2021 have been fully considered but they are not persuasive. 

The disclosure in Williams of an induction coil separated from a cooking surface would lead one skilled in the art to assume that using the vibrator and gasket arrangement of Harvey would further reduce (inhibit) vibrations within the coil, since the coil is located beyond the cooking surface.
Applicant argues that Harvey’s heating element will vibrate because it is directly connected to the cooking surface.
It should be noted that the Harvey disclosure is provided for its teaching of vibrator mounted to a heating surface and a gasket which could be used to isolate the heating surface from other elements of the heating surface. When the Harvey disclosures are applied to Williams they make clear that a vibrator can be used to provide vibrations to the support surface of a vessel and the vessels cooking surface, and the gasket can provide further isolation of the support surface from the coils. The isolation provided by the gasket, as per the teachings of Harvey, will reduce vibrations from the vibrator and support surface to any elements located beyond the support surface (heating surface). Thus, with Williams teaching 
Applicant argues that the Williams arrangement of a coils 31, 32 and electronics 36, 37 supported by frames 38, 39 within cabinet 12, fails to disclose or suggest that the coils are isolated from the cooking surface in a way that if a vibration element were applied to the cooking surface that vibration of the coils would be inhibited.
In response to this argument it is first noted that applicant has now made use of the term “inhibited” as opposed to “stationary” to describe the condition of the coils upon vibration. The term “inhibited” allows for some degree of movement as opposed to the term “stationary” prohibiting and movement of the coils.
Thus, with no specifics as to how much movement of the coils is covered by the term “inhibited”, it is the opinion of the examiner that the spacing of the coils below the heating surface combined with the teachings of the Harvey gasket, would meet the functional and structural limitations of inhibiting vibrations of the coil recited in the claims.
Applicant states that in choosing the Harvey teachings the while ignoring that Harvey discloses that the heating element also vibrates, the 
The Harvey reference was chosen for its teaching of a vibrator mountable to a heating surface, the presence of the heating elements with respect to the vibrator need not be factored into the choose of the Harvey reference. A further review of the Harvey reference discloses that the heating surface is isolated from other elements of the griddle which would be spaced beyond the heating surface by an elastomeric gasket or block. The purpose of the elastomeric gasket or block being to reduce vibrations in the other elements spaced from the heating surface. Thus, the teachings are taken directly from the Harvey disclosure with no hindsight reasoning involved.
In regards to claim 37, Applicant states that Official Notice is available only in very limited circumstances and may only be taken of facts not in the record.
Support for the use of Official Notice is given by Applicant’s own disclosure (para. 044, ln. 8-10). In the disclosure location Applicant discusses the equivalency of other types of vibrators, including a solid state vibrator, for their use in the production of vibrations in a cooking surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


/REGINALD ALEXANDER/
Examiner
Art Unit 3761